DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on October 30, 2020.  Claims 1-19 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (USPN. 2019/0073243 in view of Dice (USPN. 2017/0039094).

Regarding claim 1, Jiang teaches a data sharing method implementing a data tag performed by a multi-3computing unit platform, wherein the platform includes multiple instances that declare 4intension to access shared data, and each instance requires a system resource while 5accessing the shared data, the data sharing method comprises the following steps (figs. 3 and 4,Abstract, threads requiring a system resource competing for access to shared data):
6tagging a start point and an end point of an access section for the shared data with 7a data tag (pars. 5 and 21, shared data requested by and competed for by multiple threads is critical section); 
8when a first instance of the multiple instances is allowed to access the shared data 9at the start point, limiting a plurality of second instances of the multiple instances that 10are waiting to access the shared data to enter the access section (fig. 4, par. 21, Thread t(0) is granted access to critical section C1 while Threads t(1)-t(n) wait); and
11when the first instance finishes accessing the shared data at the end point, [“giving 12a priority of”, missing in Jiang] accessing the shared data to one of the second instances that requires the 13least system resource (figs. 4-6, next Thread works on critical section when prior Thread executes its task, when woken up by umwait instruction, when CPU is in privileged mode, note that power consumption is accounted for).  Jiang does not explicitly teach “giving a priority” to a thread.  However, Dice teaches prioritizing threads (par. 151, Dice).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to assign thread priority in Jiang system as done in Dice (par. 151, priority indicators and defining effective priority of a thread, Dice) by utilizing Jiang mechanism of reducing the performance and power interference associated with waiting threads with spinlock implementation (par. 33, Jiang).  One would have been motivated to prioritize waiting threads in Jiang to wakeup/use the threads that utilize the most resources/cpu performance while in sleep mode to increase performance of CPU (par. 30, Jiang).

14Jiang in view of Dice teach claim 2, wherein the instances are 15processes, threads, processors, cores, virtual cores, pieces of codes, hardware, or 16firmware accessing the shared data (fig. 4, par. 21, Threads, Jiang).

17 Jiang in view of Dice teach claim 3, wherein the platform calculates 18a cyclic order of the instances when accessing the shared data, 19wherein the cyclic order is determined according to the system resource that each 20instance requires (par. 27, Round Robing cyclic ordering, Dice) .  

21 Jiang in view of Dice teach claim 4 wherein at the start point of the 22access section, each instance declares the intension to enter the access section to access 23the shared data, and wherein at the end point of the access section, each instance decides the next 16 instance to enter the access section (fig. 4, par. 44, release lock, next Thread, Jiang). 

Jiang in view of Dice teach claim 5 wherein at the start point of the 3access section, the instances declare the intension to enter the access section to access 4the shared data, and 5wherein at the start point of the access section, each instance inserts itself to a list 6based on the cyclic order which is determined according to the required system resource 7of each instance (pars. 45-46, threads instruct the PCU in the CPU with instructions, Jiang). 

8 Jiang in view of Dice teach claim 6 wherein the platform calculates 9a cyclic order according to a system resource consumption of any two of the instances 10in advance 11wherein when the first instance leaves the access section, the next instance in the 12cyclic order is allowed to enter the access section (par. 27, Round Robing cyclic ordering, Dice and fig. 4 next Thread, par. 44, Jiang).   

13 Jiang in view of Dice teach claim 7, wherein the data tag is a critical 14section, roll back mechanism, read-copy-update (RCU) mechanism, spinlock, 15semaphore, mutex, or condition variable (par. 21, lock variable, Jiang).  

16 Jiang in view of Dice teach claim 8 wherein when the first instance 17finishes accessing the shared data, the multiple second instances are allowed to enter 18the access section and 19wherein the multiple second instances are not mutually exclusive and have low 20source consumption requirement  (fig. 4, par. 44, release lock, next Thread, Jiang). 

Jiang in view of Dice teach claim 9 21wherein the plurality of instances 22that access the shared data at the same time are the instances having a higher cyclic 23order than a next exclusive instance (fig. 4, par. 44 waiting threads continue to remain in the power saving state, Jiang).

Jiang in view of Dice teach claim 10 wherein when the first instance 17 finishes accessing the shared data, the multiple second instances are allowed to enter the access section, 3wherein the multiple second instances are not mutually exclusive and require low 4system resource 5wherein at the same time the platform ensures the executing order of the mutually 6exclusive second instances remains unchanged (par. 32, shared locks, Dice, note that Jiang system applies a plurality of threads to share resources, par. 26, Jiang).  

7 Jiang in view of Dice teach claim 11, wherein the platform sets up a 8cyclic order to schedule the multiple instances to enter the access section according to 9the cyclic order (par. 27, admission order schedule, Dice).  

10 Jiang in view of Dice teach claim 12, wherein the platform sets up 11a waiting array, and each instance that declares to access the shared data sets a waiting 12element in the waiting array to "1" according to the cyclic order (par. 144, round robin cycle, Dice), 13wherein when the first instance finishes accessing the shared data and is leaving 14the access section, or when the platform is allowing another second instance to enter 15the access section, the platform searches for the next waiting element that is "1" in the 16cyclic order, and allows the corresponding second instance to enter the access section (par. 144, in round robin example, there is only one successor, Dice).  

17 Jiang in view of Dice teach claim 13, wherein the waiting array is 18generated as an array structure or a linked list structure (par. 9, linked list structure using head and tail, Dice).

19 Jiang in view of Dice teach claim 14 , wherein the condition of the 20system resource is selected according to an optimization objective of the platform (pars. 26 and 29, power algorithms to optimize power, Jiang).

21 Jiang in view of Dice teach claim 15 wherein the data type of the 22shared data is a set, and the shared data to be accessed is one element in the set (pars. 5 and 21, shared data requested by and competed for by multiple threads is critical section, data element of a set of data, Jiang).

23 Jiang in view of Dice teach claim 16 wherein the platform stores a table that records the transmission cost between multiple cores wherein in the step of 18 giving the priority of accessing shared data to one of the second instances that requires  the least system resource, the least system resource required is determined by looking 3up the table and determining the second instance that has the lowest transmission cost (figs. 4-6, par. 45, umwait instruction when CPU is in privileged mode, power consumption monitoring/budgeting, Jiang).  

4 Jiang in view of Dice teach claim 17 wherein the platform calculates 5a cyclic order of the instances when accessing the shared data according to the 6transmission costs between multiple cores wherein the step of giving the priority of 7accessing shared data to one of the second instances that requires the least system 8resource, the priority is given to the second instance with a closest cyclic order that is 9smaller than the cyclic order of the first instance (fig. 4, par. 44 waiting threads continue to remain in the power saving state wherein modified Jiang selects based on resource power inefficiency and cyclic order, Jiang).

10 Jiang in view of Dice teach claim 18, wherein when the second 11instance is waiting to access the shared data, the second instance is inserted into a 12waiting list to enter the access section according to the cyclic order (pars. 25-26, waiting threads continue to spin until lock is released, Jiang).

13 Jiang in view of Dice teach claim 19 wherein when the first 14instance is leaving the access section, the first instance selects one of the second 15instances to enter the access section according to the cyclic order (par. 101, in some embodiment a selection is made from available threads using a number of different mechanisms, Dice).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 10, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153